Citation Nr: 1442197	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran, through her representative, filed a written statement to serve as a substantive appeal in lieu of a VA Form 9.  In this statement she indicated a desire for a personal hearing before a Decision Review Officer regarding her disability rating for her low back disorder.  To date, such a hearing has not been afforded her, and her hearing request has not been withdrawn.  Therefore, remand is required to afford the Veteran her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing in appropriate docket order before a Decision Review Officer.  The Veteran and her representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

